Exhibit 10.5

 

SECOND AMENDMENT
EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO THE EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into on this 11th day of August, 2015, by and between NV5, Inc., a
Delaware corporation (the “Company”), and Richard Tong (hereinafter called the
“Executive”).

 

RECITALS

 

A.    The Company and the Executive entered into an Employment Agreement dated
October 1, 2010 (the “Initial Employment Agreement”). On March 18, 2011, the
Initial Employment Agreement was amended by that certain First Amendment to
Employment Agreement between the Company and Executive (the “First Amendment”).

 

B.     The Company intends to amend the Employment Agreement and the First
Amendment, as set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:

 

1.     Recitals; Definitions. The foregoing recitals are incorporated herein by
reference. Capitalized terms not defined herein shall have the meaning set forth
in the Initial Employment Agreement, as amended by the First Amendment. Any
references to the “Agreement” shall mean the Initial Employment Agreement as
amended by the First Amendment and this Second Amendment.

 

2.     Amendments.

 

 

a.

Any reference in the Agreement to “Vertical V, Inc.”, shall be replaced with
“NV5, Inc.”

 

 

b.

Section 5.5 of the Agreement is hereby amended and restated to read as follows:

 

“Payments Following Termination. Upon termination of his employment under this
Agreement, Company shall only be required to pay to Executive such portion of
the Base Salary as shall have accrued and remain unpaid through the effective
date of termination, and shall have no further obligation whatsoever to
Executive, other than reimbursement of previously incurred expenses which are
appropriately reimbursable under Company’s policies regarding expense
reimbursement. Such amounts shall be paid no later than thirty (30) days after
the termination of his employment. The foregoing notwithstanding, in the event
termination of employment is due to the death of Executive, then Company shall
continue to pay to Executive’s estate his Base Salary for the period through the
end of the calendar month in which such death occurs. Such amounts shall be paid
no later than thirty (30) days after his death.”

 

 
1

--------------------------------------------------------------------------------

 

 

 

c.

Section 8.14 of the Agreement is hereby amended and restated to read as follows:

 

“Change in Control of the Company.

 

8.14.1      In the event that a Change in Control (as defined in Section 8.14.3)
of the Company shall occur during the Term of employment, the Company shall
continue to employ Executive for a period of at least one (1) year after such
Change in Control. Notwithstanding the foregoing, in the event that the Company
terminates Executive’s employment with the Company for any reason at any time
after a Change in Control, Executive shall be entitled to the following:

 

 

8.14.1.1

any unpaid Base Salary through the effective date of termination of employment,
if applicable, which shall be paid no later than thirty (30) days after such
termination;

 

 

8.14.1.2

an amount that equals (i) one (1) year of Executive’s Base Salary and accrued
performance bonus, plus (ii) any unused vacation pay to be provided to the
Executive, for the year immediately preceding the year in which his employment
terminates, which shall be paid no later than thirty (30) days after such
termination; and

 

 

8.14.1.3

to the extent permitted under applicable law, if Executive timely and properly
elects continuation coverage under COBRA, the Company shall pay the monthly
COBRA premium for the Executive until the earliest of: (i) the date the
Executive is no longer eligible to receive COBRA continuation coverage; and (ii)
the date which is one (1) year after such termination.

 

8.14.2      Further, if a Change in Control occurs during the Term, then
notwithstanding the terms of any equity incentive plan or award agreements as
applicable, all outstanding equity-based compensation awards shall become fully
vested and the restrictions thereon shall lapse upon a Change in Control.

 

 
2

--------------------------------------------------------------------------------

 

 

8.14.3      For purposes of this Agreement, the term “Change in Control” shall
mean:

 

 

8.14.3.1

Approval by the shareholders of the Company of (x) a reorganization, merger,
consolidation or other form of corporate transaction or series of transactions,
in each case, with respect to which persons who were the shareholders of the
Company immediately prior to such reorganization, merger or consolidation or
other transaction do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company’s then outstanding voting
securities, in substantially the same proportions as their ownership immediately
prior to such reorganization, merger, consolidation or other transaction, or (y)
a liquidation or dissolution of the Company or (z) the sale of all or
substantially all of the assets of the Company (unless such reorganization,
merger, consolidation or other corporate transaction, liquidation, dissolution
or sale is subsequently abandoned); or

 

 

8.14.3.2

the acquisition in a transaction or series of related transactions (other than
from the Company) by any person, entity or “group”, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act, of more than 50% of
either the then outstanding shares of the Company’s Common Stock or the combined
voting power of the Company’s then outstanding voting securities entitled to
vote generally in the election of directors (hereinafter referred to as the
ownership of a “Controlling Interest”) excluding, for this purpose, any
acquisitions by (1) the Company or its Subsidiaries, (2) any person, entity or
“group” that as of the Commencement Date of this Agreement owns beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Securities
Exchange Act) of a Controlling Interest or (3) any employee benefit plan of the
Company or its Subsidiaries.

 

8.14.4      Notwithstanding the foregoing, the provisions of this Section 8.14
shall only apply if (i) the payments to be made hereunder are not subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), or
(ii) any such Change in Control would also constitute a change in the ownership
or effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company, within the meaning of Treas.
Reg. Section 1.409A-3(i)(5).”

 

 
3

--------------------------------------------------------------------------------

 

 

 

d.

A new Section 8.15 is hereby added and shall read as follow:

 

“Section 409A Compliance.

 

8.15.1      General. It is the intention of both the Company and the Executive
that the benefits and rights to which the Executive is entitled pursuant to this
Agreement comply with Code Section 409A, to the extent that the requirements of
Code Section 409A are applicable thereto, and the provisions of this Agreement
shall be construed in a manner consistent with that intention. If the Executive
or the Company believes, at any time, that any such benefit or right that is
subject to Code Section 409A does not so comply, it shall promptly advise the
other and shall negotiate reasonably and in good faith to amend the terms of
such benefits and rights such that they comply with Code Section 409A (with the
most limited possible economic effect on the Executive and on the Company).

 

8.15.2      Distributions on Account of Separation from Service. To the extent
required to comply with Code Section 409A, any payment or benefit required to be
paid under this Agreement on account of termination of the Executive’s
employment (or any other similar term) shall be made only in connection with a
“separation from service” with respect to the Executive within the meaning of
Code Section 409A.

 

8.15.3      No Acceleration of Payments. Neither the Company nor the Executive,
individually or in combination, may accelerate any payment or benefit that is
subject to Code Section 409A, except in compliance with Code Section 409A and
the provisions of this Agreement, and no amount that is subject to Code Section
409A shall be paid prior to the earliest date on which it may be paid without
violating Code Section 409A.

 

8.15.4      Six Month Delay for Specified Employees. In the event that the
Executive is a “specified employee” (as described in Code Section 409A), and any
payment or benefit payable pursuant to this Agreement constitutes deferred
compensation under Code Section 409A, then the Company and the Executive shall
cooperate in good faith to undertake any actions that would cause such payment
or benefit not to constitute deferred compensation under Code Section 409A. In
the event that, following such efforts, the Company determines (after
consultation with its counsel) that such payment or benefit is still subject to
the six-month delay requirement described in Code Section 409A(2)(b) in order
for such payment or benefit to comply with the requirements of Code Section
409A, then no such payment or benefit shall be made before the date that is six
months after the Executive’s “separation from service” (as described in Code
Section 409A) (or, if earlier, the date of the Executive’s death). Any payment
or benefit delayed by reason of the prior sentence shall be paid out or provided
in a single lump sum at the end of such required delay period.

 

 
4

--------------------------------------------------------------------------------

 

 

8.15.5      Treatment of Each Installment as a Separate Payment. For purposes of
applying the provisions of Code Section 409A to this Agreement, each separately
identified amount to which the Executive is entitled under this Agreement shall
be treated as a separate payment. In addition, to the extent permissible under
Code Section 409A, any series of installment payments under this Agreement shall
be treated as a right to a series of separate payments.

 

8.15.6      Reimbursements and In-Kind Benefits. To the extent that
reimbursements and in-kind benefits provided under this Agreement are subject to
Code Section 409A, such reimbursements and in-kind benefits shall meet the
following requirements: (i) the amount of expenses eligible for reimbursement or
in-kind benefits provided to Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive in any other calendar year; (ii) the reimbursements for expenses
for which Executive is entitled to be reimbursed shall be made on or before the
last day of the calendar year following the calendar year in which the
applicable expense is incurred; and (iii) the right to payment or reimbursement
or in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit.”

 

3.     Effect of Amendment. All the terms and conditions of the Agreement
affected by the terms of this Second Amendment shall remain in full force and
effect between the Parties.

 

4.     Entire Agreement. The Initial Employment Agreement, together with the
First Amendment and this Second Amendment, constitutes and represents the entire
agreement between the Parties hereto and supersedes any prior understandings or
agreements, written or verbal, between the parties hereto respecting the subject
matter herein. The Agreement may be amended, supplemented, modified or
discharged only upon an agreement in writing executed by all of the parties
hereto.

 

5.     Severability. Whenever possible, each provision of this Second Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Second Amendment is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Second Amendment or any action in any
other jurisdiction, but this Second Amendment shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

 

6.     Counterparts. This Second Amendment may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement. Signatures presented by
facsimile transmission shall be deemed effective at the time of transmission and
shall be replaced by original signatures as soon thereafter as practicable.

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 
5

--------------------------------------------------------------------------------

 

 



Company:  

 

 

NV5, Inc.  

 

 

 

 

 

 

By:

     /s/   Dickerson Wright

Name: Dickerson Wright  

Title: Chief Executive Officer  

 

 

 

 

 

 

Executive:  

 

 

 

 

By:

     /s/   Richard Tong

Name: Richard Tong



 

 

 

6

 